Citation Nr: 9911063	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of post operative left (minor) shoulder separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1993 to April 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claim of entitlement to an 
increased evaluation for status post operative left shoulder 
separation (minor).

Service connection for status post operative left shoulder 
separation (minor) was granted by the RO in a July 1997 
rating decision, and an initial 10 percent disability rating 
was assigned.  The veteran then appealed this initial rating.  
This 10 percent disability rating remains in effect and is 
the subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the veteran's claim was before the Board 
in February 1998.  At that time, it was remanded for further 
development.  Specifically, the RO was directed to attempt to 
obtain additional treatment records, if any, and to afford 
the veteran a VA orthopedic examination.  Review of the 
veteran's claims file indicates that the RO complied with the 
Board's directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Here, the RO obtained additional VA 
outpatient treatment records and afforded the veteran a VA 
orthopedic examination in June 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's left shoulder disability is manifested by 
complaints of chronic pain in the left shoulder, which cannot 
be fully explained by clinical findings, and appear to 
fluctuate with weather conditions.   


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for the 
veteran's residuals of post operative left (minor) shoulder 
separation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1 (1998).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

With respect to the veteran's left shoulder disability, the 
schedular criteria addressing the musculoskeletal system are 
for application.  See 38 C.F.R. Part 4, § 4.71a.  
Specifically, Diagnostic Code 5201 (Arm, limitation of motion 
of) provides for a minimum 20 percent evaluation where either 
the major or minor arm motion is limited at shoulder level.  
The next higher evaluation available for the minor arm, 30 
percent, is warranted where the arm motion is limited to 25 
degrees from the side.  Diagnostic Code 5202 (Humerus, other 
impairment of) provides for a minimum 20 percent evaluation 
where there is malunion of the humerus on either the major or 
the minor side, with moderate deformity.  The next higher 
evaluation available for the minor side, 40 percent, is 
warranted where there is a fibrous union of the humerus.  
Diagnostic Code 5203 (Clavicle or scapula, impairment of) 
provides for a 10 percent evaluation for malunion of either 
the clavicle or scapula, major or minor.  A 20 percent 
evaluation, the maximum available, is warranted where there 
is dislocation of either the clavicle or scapula, major or 
minor.  Alternatively, disability can be rated on the 
impairment of function of a contiguous joint.

Further, in evaluating limitation of motion, provisions found 
in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing disability 
of the musculoskeletal system and joints, respectively) must 
also be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

II.  Factual Background

Review of the veteran's claims files indicates that the 
veteran injured his left (minor) shoulder in the summer of 
1994.  In March 1996, he separated his left shoulder in a car 
accident.  Subsequently, in January 1997, the veteran 
underwent resection of the distal left clavicle surgery.

A June 1997 VA examination (conducted in connection with the 
veteran's original claim for service connection) found normal 
mobility of the veteran's musculoskeletal system.  The 
veteran did 10 jumping jacks without difficulty, although 
there was still tenderness over the left acromioclavicular 
joint and pain on all shoulder motions.  Left shoulder 
abduction was limited to 125 degrees, elevation to 140 
degrees, and external rotation to zero degrees.  Backward 
extension and internal rotation were almost normal but with 
some pain.  The veteran's motor power was normal but 
difficult to assess in the left shoulder girdle muscles 
because of pain.  The examiner's pertinent diagnosis was 
status post grade III acromioclavicular separation.

VA outpatient treatment records (dated from April 1997 to 
April 1998) reflect the veteran's complaint of chronic left 
shoulder pain in September 1997.  They also reflect the 
veteran's January 1997 left shoulder dislocation repair 
procedure.  The veteran stated that his pain had increased 
since this procedure, rather than resolving.  He also stated 
that he was unable to lift his left arm greater than 90 
degrees and that, as a result of this, he had lost his job.  
Contemporaneous examination of the shoulder found full range 
of motion, with no tender spots.  The pertinent assessment 
was chronic left shoulder pain, status post injury and 
repair.  The veteran was referred for an orthopedic 
consultation.  Follow up the next month reiterated the 
veteran's complaints of chronic and increased pain since the 
January 1997 procedure.  Physical examination found decreased 
range of motion on elevating the left shoulder.  There were 
no areas of point tenderness, but a scar was present.  The 
veteran was told to continue use of ibuprofen and prescribed 
Tylenol #3 for evenings.  

A November 1997 entry reflects the veteran's report of being 
unable to use his left arm in any meaningful way.  The 
veteran also reported that trying to lift or elevate his left 
arm was very painful.  Physical examination found a lot of 
bony exostosis in the area of the distal end of the clavicle 
that was subcutaneous and mounded up under the skin.  This 
entire area was very painful.  The veteran was also very 
tender in the area of the acromioclavicular joint and 
slightly posterior.  He seemed to have a good passive range 
of motion, although he complained of much pain on active 
range of motion.  There was moderate atrophy of the left 
upper arm compared to the right end of the shoulder girdle 
muscles.  Neurological examination was normal.  An x-ray 
study showed what appeared to be an old fracture of the 
distal left clavicle.  There was a lot of challis around 
that.  There was also calcification, which was likely in the 
coracoclavicular ligament.  On several views, there appeared 
to be significant narrowing of the acromioclavicular joint, 
although the shoulder itself appeared to be normal.  The 
recorded impression noted that the veteran's pain was 
difficult to sort out at the present time.  The physician 
opined that the pain might be, in large part, from the 
acromioclavicular joint.  There did not appear, however, to 
be a nonunion of the fracture, but there was a lot of callous 
and hypertrophic bone in the area, which might have 
contributed to the pain.  The veteran's shoulder was injected 
with Sensorcaine.

The June 1998 VA orthopedic examination reflects the 
veteran's pertinent service medical history and references 
clinical findings contained in the veteran's VA outpatient 
treatment records.  It also reflects the veteran's complaints 
of pain and that he had to stop working in the heating and 
air conditioning shop four months prior.  The veteran stated 
that he had continuous pain in his left shoulder and that he 
was unable to sleep lying on the left shoulder.  He also 
stated that he had more pain in colder than warmer weather.  
The pain was always confined to the region of the 
acromioclavicular joint.  The veteran felt that he was unable 
to lift his arms above shoulder level.  He was not presently 
under the care of any physician.  

Physical examination found no evidence of atrophy or swelling 
about the left shoulder.  The scar was well healed and 
nontender.  There was diffuse, non-localized tenderness 
involving the entire scar and the entire area of the 
acromioclavicular joint, without any sharp localization.  It 
was observed that the veteran had no difficulty raising his 
left arm above the shoulder when he took off his shirt.  
However, when the veteran was examined, he refused to flex or 
abduct the left arm above shoulder level.  When the veteran 
was made aware of this inconsistency, he informed the 
examiner that he did not know what he was talking about.  The 
veteran then proceeded to put his shirt back on without any 
difficulty.  Range of motion with this action was 170 degrees 
of flexion through an arc of 170 degrees of abduction.  There 
was no evidence of sensory loss and no evidence of weakness.  
The examiner's impression was healed Weaver-Dunn repair with 
the heterotopic bone of the left shoulder, post excision of 
the distal clavicle, left shoulder.  Regarding functional 
impairment, the examiner stated that the veteran's claim of 
pain, which produced the disabling picture in this instance, 
could not be explained in any logical manner.  The examiner 
also noted that he had examined the veteran's claims folder 
and could not imagine that there would be any functional 
impairment due to the veteran's pain, because he seemed to be 
moving totally pain-free when putting on and taking off his 
clothes.  He thought it might very well be that the veteran's 
symptoms fluctuated with the weather, particularly cold 
weather.  There was no loss of normal joint excursion, nor 
did there appear to be any reduction in strength.  There was 
no atrophy and no weakness.  The veteran's speed of motion 
appeared to be normal.  The examiner could not explain the 
veteran's complaints of pain, based on the examination just 
performed.  The heterotopic bone in itself did not impair 
motion, coordination, endurance, strength, excursion, or 
cause pain.

III.  Analysis and Application

Review of the evidence of record convinces the Board that a 
20 percent evaluation is warranted for the veteran's left 
shoulder disability, as provided for under Diagnostic Code 
5201.

Initially however, the Board feels compelled to address the 
constraints established law and regulations place upon the 
Board in its determinations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

Here, the clinical evidence of record reflects the veteran's 
consistent reports of chronic pain and minor arm motion 
limited to the shoulder level.  Also, it was noted in 
November 1997 that, although the veteran's pain was difficult 
to sort out at the present time, it might be, in large part, 
from the acromioclavicular joint.  Further, on VA examination 
in June 1998, the examiner opined that the veteran's symptoms 
might very well fluctuate with the weather.  As such, while 
the June 1997 and 1998 VA examinations did not find that the 
veteran's left arm motion was limited to shoulder level, the 
record does support that the veteran has complained of pain 
on movements.  The examiner in 1997 indicated that there was 
tenderness in the area of the acromioclavicular joint and 
much pain on active range of motion.  On the 1998 
examination, the veteran complained of continuous pain in his 
shoulder. He stated that he had more pain in colder than 
warmer weather.  Although he complained of inability to lift 
his arms above shoulder level, it was noted that he could do 
so while dressing.  While the examiner indicated there was no 
logical explanation for the veteran's pain, it was admitted 
that it could fluctuate with weather.  In effect, then, 
applying the doctrine of reasonable doubt and the provisions 
of 38 C.F.R §§ 4.40 and 4.45, the veteran's disability 
picture more nearly approximates the criteria for a 20 
percent evaluation than that for a 10 percent evaluation.  
See 38 C.F.R. § 4.7; see also 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5201, 5203.  

As for an evaluation greater than 20 percent, the Board notes 
that there must be evidence of minor arm motion limited to 25 
degrees from the side or evidence of humerus impairment, 
specifically fibrous union of the humerus.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5201, 5202, respectively.  
Here, the Board reiterates that the June 1997 VA examination 
found the veteran's shoulder abduction to be 125 degrees and 
his elevation to be 140 degrees, with backward extension and 
internal rotation almost normal but with some pain.  Also, on 
VA examination in June 1998, the veteran's observed range of 
motion, while he was taking off and putting on his shirt, was 
170 degrees of flexion moving through an arc to 170 degrees 
of abduction.  As to impairment of the humerus (specifically 
fibrous union of the humerus), the clinical evidence of 
record in no way indicates or suggests such findings.  At 
most, x-ray evidence of the left shoulder, from November 
1997, revealed a lot of challis, calcification which was 
likely in the coracoclavicular ligament, and significant 
narrowing of the acromioclavicular joint.  However, the 
shoulder itself appeared to be normal.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.50 and their possible 
application.  While there is evidence of pain and limited arm 
motion, as discussed above, the clinical evidence of record 
does not suggest that it results in functional impairment 
beyond what is contemplated by a 20 percent evaluation.  In 
this respect, the Board stresses that clinical findings 
repeatedly observed the veteran's range of motion to be far 
greater than that addressed in the applicable schedular 
criteria and that on VA examination in June 1998, the 
examiner found no evidence of atrophy, weakness, or impaired 
motion, coordination, endurance, strength, or excursion.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the August 1987 statement of the case and in the September 
1998 supplemental statement of the case, as he was provided 
with the applicable schedular criteria and informed of the 
evidence considered and the bases of the RO's determinations.


ORDER

A rating of 20 percent for residuals of post operative left 
(minor) shoulder separation is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

